DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, inasmuch as the “modified polyolefin resin” embraces copolymers derived from aromatic vinyl monomers and butadiene, e.g., styrene-ethylene-butadiene-styrene copolymer (SEBS) [0067], it is unclear how such distinguishes over the “rubber-modified aromatic vinyl copolymer resin”.
In claim 1, the metes and bounds of the term “modified” defining the “modified polyolefin resin” are indeterminate in scope.
In claim 1, it is unclear how the “heat resistant vinyl copolymer resin” distinguishes over the “rubber-modified aromatic vinyl copolymer resin” and “modified polyolefin resin”, the latter resins also embracing vinyl copolymers.
In claim 3, it is unclear how the “aromatic vinyl copolymer resin” distinguishes over the “rubber-modified aromatic vinyl copolymer resin”, “modified polyolefin resin” and “heat resistant copolymer resin”, as each embraces aromatic vinyl copolymers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,965,666 (Koo) in view of JPH07102136 (Tanaka), US 5,886,098 (Ueda) and US 5,091,239 (Przeworski).
Koo discloses a thermoplastic resin composition comprising:
30 to 70 wt.% polyamide inclusive of aliphatic polyamides (meets Applicants’ aliphatic polyamide resin);
20 to 60 wt.% graft copolymer obtained by graft polymerizing aromatic vinyl monomer and vinyl cyanide monomer to a conjugated diene rubber (meets Applicants’ rubber-modified aromatic vinyl copolymer resin and/or heat resistant vinyl copolymer resin
0 to 30 wt.% copolymer of aromatic vinyl monomer, vinyl cyanide monomer and optional other vinyl monomer (meets Applicants’ heat resistant vinyl copolymer resin);
1 to 20 wt.% modified hydrogenated block copolymer (meets Applicants’ rubber-modified aromatic vinyl copolymer resin and/or modified polyolefin resin);
1 to 20 wt.% copolymer of aromatic vinyl monomer, maleimide and unsaturated carboxylic acid or anhydride thereof (meets Applicants’ heat resistant vinyl copolymer resin); and
0 to 10 wt.% graft copolymer obtained by graft polymerizing maleic anhydride to an ethylene-propylene rubber (meets Applicants’ modified polyolefin resin)
(e.g., abstract, C2:20-65, C3:10-65, C4:10-67, C5:13-15, 46-53, examples, claims).  The composition may further comprise an effective amount of additives such as antistatic agents (generically embraces Applicants’ poly(ether-ester amide) block copolymer) (C5:45-53).
	Koo sets forth compositions comprising:
aliphatic nylon 6 (A1) or nylon 66 (A2) (meets Applicants’ aliphatic polyamide resin);
graft copolymer (B1 or B2) obtained by graft polymerizing (alphamethyl)styrene and acrylonitrile to polybutadiene (meets Applicants’ rubber-modified aromatic vinyl copolymer resin and heat resistant vinyl copolymer resin
styrene-acrylonitrile copolymer (C1 or C2) (meets Applicants’ heat resistant vinyl copolymer resin);
maleated hydrogenated styrene-butadiene block copolymer Shell G1901X, a maleated styrene-ethylene-butylene block copolymer per Przeworski (meets Applicants’ rubber-modified aromatic vinyl copolymer resin and/or modified polyolefin resin); 
copolymer of styrene, maleimide and unsaturated carboxylic acid or anhydride thereof (meets Applicants’ heat resistant vinyl copolymer resin); and
graft copolymer obtained by graft polymerizing maleic anhydride to an ethylene-propylene rubber (meets Applicants’ modified polyolefin resin).
In essence, Koo differs from present claims 1 and 13 in not expressly disclosing the use of a poly(ether-ester amide) block copolymer.  In this regard, the use of polyetheresteramides comprising a hard polyamide segment and a soft polyetherester segment (meets Applicants’ poly(ether-ester amide) block copolymer) as an antistatic agent for thermoplastic compositions comprising similar styrenic-based copolymers and modified polyolefins is well known in the art per Tanaka and Ueda.  Accordingly, it would have been within the purview of one having ordinary skill in the art to use a polyetheresteramide per Tanaka and Ueda as the antistatic agent disclosed by Koo for its expected additive effect.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
meeting Applicants’ rubber-modified aromatic vinyl copolymer resin) constitute the majority content of components relative to components (A), (C), (E), (F) and antistatic agent. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for        the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 3, Ueda discloses graft copolymer (B) and modified hydrogenated block copolymer (D) (either meets Applicants’ rubber-modified aromatic vinyl copolymer resin and aromatic vinyl copolymer resin) and copolymers (C) and (E) (either meets Applicants’ aromatic vinyl copolymer resin).
As to claim 4, Ueda discloses graft copolymer (B) (meets Applicants’ rubber-modified aromatic vinyl copolymer resin).
As to claim 5, Tanaka (e.g., [0034] and examples) discloses and exemplifies  polyetheresteramides produced from a similar reaction mixture.
As to claim 6, Koo’s exemplified maleated hydrogenated block copolymer, i.e.,  styrene-ethylene-butylene block copolymer grafted with maleic anhydride per 
As to claim 7, Koo’s exemplified graft copolymer (B2) contains alphamethylstyrene, styrene and acrylonitrile monomer units. Moreover, it would have been within the purview of Koo’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a styrene-acrylonitrile copolymer (C1 or C2) further containing an alphamethylstyrene monomer unit or a styrene/maleimide/maleic anhydride copolymer (E) further containing a vinyl cyanide monomer unit with the reasonable expectation of success (e.g.., C3:30-35 with C4:10-13, 45-52).
As to claims 8 and 9, it would have been obvious to one having ordinary skill in the art to determine the appropriate weight ratios of the various components in accordance with the ultimate properties desired. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claims 10-12, it would be expected that Koo’s above-modified thermoplastic compositions comprising a polyetheresteramide antistatic agent would necessarily possess the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765